PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Illumina, Inc.
Application No. 16/160,968
Filed: 15 Oct 2018
For: Semi-Supervised Learning for Training an Ensemble of Deep Convolutional Neural Networks
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION UNDER 37 CFR 1.182 FOR EXPEDITED CONSIDERATION OF PETITION UNDER 37 CFR 1.183 TO WAIVE NOTICE TO COMPLY WITH REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING 
NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES” filed on April 19, 2022.  

The petition under 37 CFR 1.183 is GRANTED to the extent indicated. 

The petition under 37 CFR 1.182 is GRANTED.

Applicant requests waiver of the requirement for a sequence listing imposed by the non-final Office action issued on January 19, 2022. On petition, applicant asserts, in pertinent part:

          The above-identified U.S. Patent Application was submitted without a sequence listing, because this is a machine learning case, not a biological sequence case. In some figures, contrived “AGCU” sequences of nucleotides are shown as input to a convolutional neural network for machine learning and artificial intelligence analysis. The application was not intended to “disclose” any nucleotide sequences in either the sense of identifying a sequence found in nature or a synthesized sequence. The sequences in the figures are contrived, prepared by a patent lawyer with computer science training, to illustrate machine learning. Any coincidence with a naturally occurring or synthesized sequence would be coincidental and unintended.

       …

          Rule 1.821 should be waived for this application, by application of Rule 1.183, because the contrived sequences of AGCU nucleotides shown in the figures as input to a convolutional neural network do not qualify as prior art. A sequence listing of our contrived sequence would contaminate the sequence listing database and potentially would cause an examiner to spend time confirming that the sequences are contrived and do not qualify as prior art.

Petition, 04/19/22, pp. 2-3 (emphasis in original).

For the reasons set forth in the petition, the Office concludes waiver of the requirement for a sequence listing under 37 CFR 1.821 imposed by the non-final Office action of January 19, 2022, is appropriate. This decision waives 37 CFR 1.821 and provides relief from the sequence listing requirements in the non-final Office action for this application only. 

This application is being forwarded to Technology Center Art Unit 1631 for action consistent with this decision.
Questions related to this decision should be directed to the undersigned at 571-272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET